 


113 HR 640 IH: Student Visa Security Improvement Act
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 640 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2013 
Mr. Bilirakis introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require the Secretary of Homeland Security to strengthen student visa background checks and improve the monitoring of foreign students in the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Student Visa Security Improvement Act. 
2.Enhanced student visa background checks 
(a)In generalSection 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)) is amended by adding at the end the following: 
 
(9)Student visasIn administering the program under this subsection, the Secretary, not later than 180 days after the date of the enactment of the Student Visa Security Improvement Act— 
(A)shall prescribe regulations to require employees assigned under paragraph (1) to review the applications of all applicants recommended by Department of State personnel for visas under subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)), and conduct in-person interviews where appropriate, prior to final adjudication, with special emphasis on determining whether applicants are inadmissible under section 212(a)(3)(B) of such Act (8 U.S.C. 1182(a)(3)(B)) (relating to terrorist activities); 
(B)shall ensure that employees assigned under paragraph (1) conduct on-site reviews of any applications and supporting documentation for visas under subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) that they deem appropriate prior to final adjudication; and 
(C)shall update, in consultation with the Secretary of State, the memorandum of understanding between the Department of Homeland Security and the Department of State regarding implementation of this section to clarify the roles and responsibilities of employees assigned under paragraph (1) specifically with regard to the duties prescribed by this paragraph.. 
3.Student and exchange visitor program 
(a)In GeneralSection 442 of the Homeland Security Act of 2002 (6 U.S.C. 252) is amended— 
(1)in subsection (a)— 
(A)by redesignating paragraph (5) as paragraph (11); and 
(B)by inserting after paragraph (4) the following: 
 
(5)Student and exchange visitor programIn administering the program under paragraph (4), the Secretary shall, not later than one year after the date of the enactment of the Student Visa Security Improvement Act— 
(A)prescribe regulations to require an institution or exchange visitor program sponsor participating in the Student and Exchange Visitor Program to ensure that each covered student or exchange visitor enrolled at the institution or attending the exchange visitor program— 
(i)is an active participant in the program for which the covered student or exchange visitor was issued a visa to enter the United States; 
(ii)is not unobserved for any period— 
(I)exceeding 30 days during any academic term or program in which the covered student or exchange visitor is enrolled; or 
(II)exceeding 60 days during any period not described in subclause (I); and 
(iii)is reported to the Department within 10 days of— 
(I)transferring to another institution or program; 
(II)changing academic majors; or 
(III)any other changes to information required to be maintained in the system described in paragraph (4); 
(B)notwithstanding subparagraph (A), require each covered student or exchange visitor to be observed at least once every 60 days; and 
(C)prescribe regulations defining what constitutes the commencement of participation of a covered student in a designated exchange visitor program (as defined in section 641(h) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372(h))). 
(6)Enhanced accessThe Secretary shall provide access to the Student and Exchange Visitor Information System (hereinafter in this subsection referred to as the SEVIS), or other equivalent or successor program or system, to appropriate employees of an institution or exchange visitor program sponsor participating in the Student and Exchange Visitor Program if— 
(A)at least two authorized users are identified at each participating institution or exchange visitor sponsor; 
(B)at least one additional authorized user is identified at each such institution or sponsor for every 200 covered students or exchange visitors enrolled at the institution or sponsor; and 
(C)each authorized user is certified by the Secretary as having completed an appropriate training course provided by the Department for the program or system. 
(7)Program supportThe Secretary shall provide appropriate technical support options to facilitate use of the program or system described in paragraph (4) by authorized users. 
(8)Upgrades to SEVIS or equivalent dataThe Secretary shall update the program or system described in paragraph (4) to incorporate new data fields that include— 
(A)verification that a covered student’s performance meets the minimum academic standards of the institution in which such student is enrolled; and 
(B)timely entry of any information required by paragraph (5) regarding covered students and exchange visitors enrolled at institutions or exchange program sponsors. 
(9)Savings clauseNothing in this section shall prohibit the Secretary or any institution or exchange program sponsor participating in the Student Exchange Visitor Program from requiring more frequent observations of covered students or exchange visitors. 
(10)DecertificationThe Secretary is authorized, without notice, to decertify any approved institution or exchange visitor program sponsor if such institution or exchange visitor program sponsor is engaged in egregious criminal activities or is a threat to national security.; and 
(2)by adding at the end the following: 
 
(d)DefinitionsFor purposes of this section: 
(1)The term covered student means a student who is a nonimmigrant pursuant to subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)). 
(2)The term observed means positively identified by physical or electronic means. 
(3)The term authorized user means an individual nominated by an institution participating in the Student and Exchange Visitor Program and confirmed by the Secretary as not appearing on any terrorist watch list.. 
(b)Comptroller General ReviewThe Comptroller General of the United States shall conduct a review of the fees for the Student and Exchange Visitor Program of the Department of Homeland Security. The Comptroller General shall include in such review data from fiscal years 2009 through 2013 and shall consider fees collected by the Department and all expenses associated with the review, issuance, maintenance, data collection, and enforcement functions of the Student and Exchange Visitor Program. 
 
